Exhibit 10.09

 

AMENDED AND RESTATED

INDEPENDENT CONTRACTOR AGREEMENT

 

This Amended and Restated Independent Contractor Agreement (the “Agreement”) is
entered into this as of this 7 day of November, 2007, by and between NEW
FRONTIER MEDIA, INC., a Colorado corporation (“Company”), with its principal
place of business at 7007 Winchester Circle, Suite 200, Boulder, CO 80301, and
MATTHEW PULLAM (“Contractor”), whose address is 13806 Lexington Place,
Broomfield, CO 80023 and amends and replaces the Independent Contractor
Agreement dated October 16, 2007 by and between the parties hereto. Company and
Contractor hereby agree as follows:

 

1.         Contracting Period. Unless earlier terminated as provided herein,
this Agreement shall commence on November 8, 2007 and end on March 15, 2008,
unless either party provides thirty (30) days prior written notice of
termination to the other party.

2.

Contracting Services and Relationship.

(a)        Services. During the Contracting Period, Contractor shall provide to
Company the services set forth on the Scope of Work, which is attached hereto as
Exhibit A and incorporate herein by this reference, as well any related
responsibilities and duties as may be assigned by Company and agreed to by
Contractor (collectively, the “Services”). It is expected that Contractor shall
be available to provide the Services to Company at such times as may be
reasonably requested by Company and mutually agreed to by Contractor. Contractor
shall use his best efforts to perform faithfully and efficiently the Services
assigned under this Agreement.

(b)        Relationship. Contractor shall be an independent contractor, and not
an employee of Company, within the meaning of all federal, state and local laws
and regulations governing employment insurance, workers' compensation,
industrial accident, labor and taxes. Company shall not be liable for employment
or withholding taxes respecting Contractor. Contractor shall not, by reason of
this Agreement, acquire any benefits, privileges or rights under any benefit
plan operated by Company or its subsidiaries or affiliates for the benefit of
their employees, including, without limitation, (i) any pension or
profit-sharing plans or (ii) any plans, coverages or benefits providing worker’s
compensation, medical, dental, disability or life insurance protection.
Notwithstanding the foregoing, Company shall obtain an endorsement to its D&O
Insurance Policy to specifically add Contractor in his capacity as Company’s
independent financial consultant. Contractor agrees and acknowledges that
Contractor is not authorized to enter into any contract or assume any obligation
on behalf of Company without the prior written consent of Company. All of the
acknowledgements and restrictions set forth in this Section 2(b) shall equally
apply to anyone Contractor has engaged to perform any portion of the Services.

 

3.         Compensation. In consideration for Contractor’s full and timely
performance of the Services throughout the Contracting Period, Company shall pay
Contractor pursuant to the payment terms set forth in the Scope of Work. Such
amount shall be payable no more frequently than bi-weekly in arrears upon
Contractor’s submission of an invoice to the Company’s Accounts

 


--------------------------------------------------------------------------------



 

Payable Department. Each such invoice shall include: Contractor’s name and
address, the Services provided and the dates and hours worked. Contractor agrees
to complete and return to Company a W-9 as a condition of receiving timely
payment. In addition to the foregoing, Company shall reimburse Contractor for
Contractor’s reasonable expenses actually incurred in performing the Services so
long as such expenses were pre-approved in writing by Company.

 

4.

Events of Termination.

(a)        Cessation/Death/Incapacity. This Agreement shall terminate
automatically upon the cessation of business of Contractor or upon the death or
incapacity of Contractor.

(b) Notice. This Agreement may be terminated without cause by Company upon three
(3) days advance written notice to Contractor.

(c)        Breach. This Agreement may be terminated by either party upon a
breach of a material term or condition of this Agreement which breach is not
cured within five (5) days from written notice from the non-breaching party.

5.         Obligations upon Termination. Upon termination of this Agreement
pursuant to Section 4: (i) neither Contractor nor Company shall have any further
obligations under this Agreement, except for the obligation to pay Contractor
for any unpaid Services rendered and any approved and unpaid expenses incurred
prior to the termination, as well as any obligations under Sections 5 through 10
of this Agreement; (ii) Contractor shall return all Company equipment, Work
Product and Confidential Information within five (5) days at Company’s expense.

6.         Ownership. "Work Product" shall mean all deliverables and all
intermediate and partial versions thereof, and all documentation, analysis,
flowcharts, notes, outlines, formulas, processes, algorithms, ideas, inventions,
know-how or techniques, and any other information, or materials generated by
Contractor in the performance of the Services. Contractor acknowledges that all
Work Product is work made for hire and is the property of Company, including any
copyrights, trademarks, patents, or other intellectual property rights
pertaining thereto. If it is determined that any such works are not works made
for hire, Contractor hereby assigns to Company all of Contractor's right, title,
and interest, including all rights of copyright, patent, and other intellectual
property rights, to or in such Work Product.

7.         Confidential Information. Contractor agrees to keep secret and to not
disclose any of the terms of this Agreement to any third parties, with the
limited exception of disclosures to Contractor’s accountant or legal counsel who
are required to have such confidential Company information in connection with
the performance of the services they provide to Contractor. Additionally, it is
mutually recognized that the business of Company and the nature of the Services
Contractor will perform will permit Contractor access to confidential
information of Company and persons and entities with whom Company conducts
business or from whom Company obtains information. As used in this Agreement,
"information" shall mean any information or knowledge, including matters of a
technical nature such as studies, research projects, development plans and
matter of a business nature, such as lists, customer requirements and other data
not available to the public. During and after the Contracting Period, Contractor
shall not disclose or appropriate

 

2

 


--------------------------------------------------------------------------------



 

any information for Contractor’s own use or for the use of any third parties.

8.         Non-Solicitation. Contractor agrees, for a period of twelve (12)
months following the execution date hereof, directly or indirectly not to: (i)
recruit, solicit, induce, or influence any employee of Company to cease being an
employee of Company or to accept employment with, or to become a contractor,
consultant or service provider for any entity other than Company; (ii) hire or
participate (with another company or third party) in the process of hiring any
person who is then or was at any time in the prior six (6) months an employee of
Company, or to provide names or other information about employees of Company to
any person or business under circumstances which could lead to the use of that
information for purposes of recruiting or hiring; (iii) interfere with the
relationship of Company with any of its employees, agents, or representatives;
or (iv) otherwise interfere with, disrupt or attempt to interfere with or
disrupt, the relationship, contractual or otherwise, between Company and any of
its contractors, consultants or employees.

9.

Successors.

(a)        This Agreement is personal to Contractor and shall not be assignable
by Contractor without the prior written consent of Company which consent may be
withheld in Company’s sole discretion.

(b)        This Agreement may be transferred or assigned by Company, to a
parent, subsidiary, successor, or affiliate entity without Contractor’s consent.

(c)         This Agreement shall inure to the benefit of Company and its
successors or assigns.

10.

Miscellaneous.

(a)        This Agreement shall be governed by and construed in accordance with
the laws of the State of Colorado, without reference to principles of conflict
of laws. Any litigation under this Agreement shall be filed and pursued in a
court of proper venue in the State of Colorado. Both parties expressly consent
to the jurisdiction of such courts.

(b)        This Agreement and any Scope of Work attached hereto may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto.

(c)        All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed and sent to
the party’s address as set forth in the first paragraph of this Agreement or to
such other address as either party shall have furnished to the other in
accordance herewith. Notices and communications shall be effective when actually
received by the addressee.

 

(d)        The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement. This Agreement may be executed in counterparts that together shall
constitute a single agreement.

 

(e)        The failure of Company at any time to enforce performance by
Contractor of any provisions of this Agreement shall in no way affect Company's
rights thereafter to enforce the same, nor shall the waiver by Company of any
breach of any provision hereof be held to be a waiver of any other breach of the
same or any other provision.

 

3

 


--------------------------------------------------------------------------------



 

 

(f)        Contractor shall indemnify, defend and hold harmless Company and its
officers, directors, agents and employees, from and against any and all claims,
demands, causes of action, losses, damages, costs and expenses (including
reasonable attorneys’ fees) arising out of or relating to Contractor's
performance of his obligations hereunder, including, but not limited to acts or
omissions of Contractor or anyone Contractor has engaged to perform any portion
of the Services, or any claim for withholding or other taxes that might arise or
be imposed due to this Agreement or the performance of Services hereunder.

(g)        Company shall indemnify, defend and hold harmless Contractor and his
heirs and successors from and against any and all claims, demands, causes of
action, losses, damages, costs and expenses (including reasonable attorneys’
fees) that might arise or be imposed due to Company’s breach of its obligations
under this Agreement or that is a result of Company’s negligent or willful
conduct.

(h)        The language in all parts of this Agreement shall in all cases be
construed simply, as a whole and in accordance with its fair meaning and not
strictly for or against any party. The captions of this Agreement are not part
of the provisions hereof and shall have no force or effect. The parties
acknowledge and agree that this Agreement has been negotiated by the parties,
that each party has been given the opportunity to independently review this
Agreement with legal counsel, and that each party has the requisite experience
and sophistication to understand, interpret and agree to the particular language
of the provisions hereof. Accordingly, in the event of an ambiguity in or
dispute regarding the interpretation of this Agreement, this Agreement shall not
be interpreted or construed against the party preparing it.

 

(i)        Contractor acknowledges and agrees that during the performance of the
Services, he will not violate any of Company’s work rules and policies.
Contractor agrees that he will not harm Company’s equipment, property or
inventory (other than ordinary wear and tear), and shall not interfere with
Company’s business operations.

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Independent Contractor Agreement as of the date set forth in the first paragraph
above.

 

NEW FRONTIER MEDIA, INC.

CONTRACTOR

 

By: /s/ Michael Weiner___________

By: /s/ Matthew Pullam_______________

 

Name: Michael Weiner __________

Name: Matthew Pullam _______________

 

Title: CEO __________

Title: Contractor_______________



 

4

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

SCOPE OF WORK

This Scope of Work is entered into as of this 7 day of November, 2007, by and
between NEW FRONTIER MEDIA, INC., a Colorado corporation (“Company”), with its
principal place of business at 7007 Winchester Circle, Suite 200, Boulder, CO
80301, and MATTHEW PULLAM (“Contractor”), whose address is 13806 Lexington
Place, Broomfield, CO 80023. This Scope of Work is subject to and governed by
the Amended and Restated Independent Contractor Agreement dated November 7,
2007.

1.

SERVICES

Contractor shall perform the following services which shall be on an as-needed
basis at the sole discretion of the Company, provided Contractor is given
reasonable notice to perform such duties and is available to perform the
requested services by the Company in a timely manner. If the Contractor is
unavailable due to personal reasons or other commitments, the Contractor shall
notify the Company of such in a timely manner (within 72 hours). Notwithstanding
the foregoing, Contractor agrees to use good faith efforts to make himself
available to the Company fifty (50) hours per month during the Term.

At a minimum, the services to be provided will include:

The Contractor will conduct a weekly teleconference or in-person meeting with
the Corporate Controller to review the status of the monthly closes, any
financial reporting issues that may arise or have arisen, review the progress of
SOX 404 testing and the external auditor interim and year-end testing
procedures, as well as any other issues the Controller wishes to discuss. The
Contractor and Corporate Controller will work together to schedule and conduct
such conferences in a timely and mutually convenient manner unless otherwise
agreed to by the Corporate Controller that such meeting(s) may not be required
in certain weeks as determined by the Controller. Other services that may be
agreed to include, but are not limited to:

Review drafts of certain SEC filings and execute the same, be available for any
auditor issues/questions, review key financials, review key estimates, review
404 SOX work to date, respond to questions from the Corporate Controller and
assist him in preparing for Audit Committee meetings, interview CFO candidates,
participate in M&A due diligence, and answer any other internal questions that
may arise.

2.

COMPENSATION

In consideration of the Contractor executing this extension and to compel the
Contractor to dedicate his available work efforts to support the Company
exclusively during this transition period while a search for a full-time CFO
replacement is conducted, the Company shall pay the Contractor a monthly
retainer in advance of Seven Thousand, Five Hundred Dollars ($7,500). The
Contractor shall submit invoices to the Company as specified at a rate of
$150.00 per hour to be applied against the monthly retainer amount. If in any
given calendar month, the Contractor does not perform services at his hourly
billing rate that meet or exceed the amount of the monthly retainer, the
Contractor is not obligated to reimburse the Company for any shortfall. If

 

5

 


--------------------------------------------------------------------------------



 

Contractor performs services in excess of the monthly retainer amount, the
Contractor will be reimbursed for any amounts exceeding the monthly retainer at
the specified hourly billing rate.

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Scope of Work as of the date set forth in the first paragraph above.

 

NEW FRONTIER MEDIA, INC.

CONTRACTOR

 

By: /s/ Michael Weiner___________

By: /s/ Matthew Pullam_______________

 

Name: Michael Weiner __________

Name: Matthew Pullam _______________

 

Title: CEO __________

Title: Contractor_______________

 

 

 

6

 

 

 